Citation Nr: 1727462	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than zero percent for glucose 6 phosphate dehydrogenase deficiency from June 19, 1971 to December 27, 2004.  

2.  Entitlement to an initial disability rating greater than 10 percent for glucose 6 phosphate dehydrogenase deficiency on and after December 27, 2004.  
 

REPRESENTATION

Veteran represented by:	Adam Neidenburg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1968 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009 and August 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In February 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

The Board notes that in an October 2014 rating decision (with notice provided in December 2014), the RO granted a 100 percent rating for posttraumatic stress disorder (PTSD), effective from September 25, 1983, and also granted entitlement to basic eligibility for Dependents Educational Assistance (DEA) benefits.  In November 2015, the Veteran submitted a timely Notice of Disagreement, requesting an increased rating for PTSD from an earlier date, and also an earlier effective date for the award of DEA benefits.  See 38 C.F.R. § 20.201 (2015).  However, the Veterans Benefits Management System (VBMS) and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, these particular increased rating and earlier effective date claims remain under the jurisdiction of the RO at this time.

In January 2014, the Veteran submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative" for Kenneth L. LaVan, Attorney at Law.  This document was signed by both the Veteran and his attorney.  However, Kenneth L. LaVan withdrew his representation of the Veteran in October 2016.  In addition, in October 2016, the Veteran submitted a new VA Form 21-22a for Adam Neidenburg, Attorney at Law.  This document was signed by both the Veteran and the attorney.  Under VA law, only one organization, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  See 38 C.F.R. § 14.631(e)(1) (2016).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Thus, it follows that Adam Neidenburg is the attorney of record at this time, as the previous power of attorney for Kenneth L. LaVan was revoked.  

Finally, additional private medical evidence and vocational rehabilitation records were submitted and secured after certification of the appeal.  However, in a December 2016 statement, the Veteran waived his right to have the RO initially consider this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).   


FINDING OF FACT

From June 19, 1971 to the present, the veteran's service-connected glucose 6 phosphate dehydrogenase deficiency [hereinafter G6PD stomach disability] has been productive of continuous "moderate" manifestations such as periodic nausea, vomiting, and abdominal discomfort.  However, his G6PD stomach disability is not productive of anemia, weight loss, recurrent incapacitating episodes, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, or substernal or arm or shoulder pain, or considerable impairment of health.


CONCLUSION OF LAW

From June 19, 1971 to the present, the criteria are met for a higher initial 20 percent rating, but no greater, for the Veteran's service-connected G6PD stomach disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7399-7305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

With respect to the Veteran's increased rating claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Nonetheless, the Board will discuss several salient aspects of the duty to assist in the present case.  On this issue, the Veteran submitted a VA Form 21-4142a (Medical Authorization to Secure Records) in March 2016.  However, the RO stated the Veteran did not provide the necessary signature to secure these private records. Thus, it appears no attempt was made to secure them.  Moreover, there is no indication from the Veteran whether these records are relevant to the increased rating stomach disability on appeal.  Finally, the medical records in question listed on the March 2016 VA Form 21-4142a appear to have already been submitted or secured - that is, the following records are already present in the claims folder - Cleveland Clinic Hospital records dated in 2013 and 2014; VA treatment records from the Miami, Florida VA healthcare system dated through January 2016; private records from Dr. R.S., MD., dated from 1992 to 2010; and private records from various physicians under West Brown Management, LLC, dated from the 1980s to 2011.  Therefore, the Veteran was asked in an October 2016 letter to submit a new VA Form 21-4142a, which complies with 38 C.F.R. § 3.159(c)(1)(i), if he still wanted the RO to secure any additional private medical records.  There was no response of record from the Veteran.

In addition, per the Veteran's attorney request (see May 2014 Attorney Brief / Post-Hearing Addendum), the Board secured a September 2015 VA retrospective medical opinion addressing the severity of the Veteran's G6PD stomach disability for the entire appeal period from 1971 to the present.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting that a retrospective medical opinion may be necessary in certain instances); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period).  This examination is fully adequate, and in fact the Board has considered it as evidence in support of granting a higher 20 percent rating throughout the entire period.

II.  Increased Rating 
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

As discussed in detail below, the RO has already staged the rating for the Veteran's service-connected G6PD stomach disability.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's service-connected G6PD deficiency is rated as a digestive disability by analogy under Diagnostic Code 7399-7305 (duodenal ulcer).  38 C.F.R. § 4.114 (2016).  In this regard, the primary manifestations of the Veteran's service-connected G6PD deficiency appeared similar to the symptomatology of a stomach ulcer.  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7399 is used to identify unlisted digestive system disabilities.

The RO has already staged the ratings for the Veteran's G6PD deficiency.  From June 19, 1971 to December 27, 2004, the Veteran's G6PD deficiency is rated as 0 percent disabling.  On and after December 27, 2004, the Veteran's G6PD deficiency is rated as 10 percent disabling.  The Veteran seeks a higher rating for his G6PD deficiency for both time periods.  

Specific provisions apply to rating disabilities of the digestive system. 
Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id. 

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id. 

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id. 

Under Diagnostic Code 7305 for a duodenal ulcer, a 10 percent evaluation is warranted for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is warranted for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted for a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A maximum 60 percent evaluation is warranted for a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

During the pendency of the appeal, the rating criteria for evaluating the digestive system under 38 C.F.R. § 4.114 were amended on three occasions - September 9, 1975, March 10, 1976, and July 2, 2001.  See 66 Fed. Reg. 29486 (2001); 41 Fed. Reg. 11291 (1976); 42 Fed. Reg. 42540 (1975).   If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  However, the potentially relevant diagnostic codes in the present case - Diagnostic Code 7305 applicable to duodenal ulcers and Diagnostic Code 7346 applicable to hiatal hernia / GERD, did not change.  Thus, the Board can consider the current rating criteria of 38 C.F.R. § 4.114 (2016) for Diagnostic Codes 7305 and 7346, as these codes have not changed during the course of the appeal.  

The evidence of record is consistent with an increased, initial 20 percent rating, but not higher, for the Veteran's G6PD deficiency throughout the entire appeal period, effective back to June 19, 1971 through the present.  38 C.F.R. § 4.7.  (The RO in the May 2006 rating decision on appeal considered the entire time period back to June 19, 1971, the day after separation from service, when rating the Veteran's G6PD deficiency.  Thus, the Board will do so as well).

In making this determination regarding a higher 20 percent rating, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, the medical and lay evidence of record establishes that the Veteran's G6PD deficiency exhibits "moderate" digestive symptoms similar to a duodenal ulcer, with "continuous moderate manifestations" throughout the year, which is indicative of a higher 20 percent rating under Diagnostic Code 7305 (duodenal ulcer).  See 38 C.F.R. § 4.114.  These signs and symptoms include abdominal discomfort, nausea, and vomiting. 
  
The following evidence of record is supportive of "moderate" digestive symptoms indicative of a higher 20 percent rating from June 19, 1971 to the present:

Service treatment records (STRs) dated in September 1970 and October 1970 reveal that the Veteran was treated for nausea, vomiting, and malaise in Vietnam after taking his first CP pill (anti-malarial pill).  He also briefly had anemia during service.  He was diagnosed with glucose 6 phosphate dehydrogenase deficiency.  He was hospitalized and given a P-3 profile.  He complained of vomiting 5 minutes after getting up, which would be before eating anything.  These symptoms would occur every 2 or 3 weeks and would last from 1-3 days at a time.  The vomitus was described as a bubbly white material and would occasionally occur after meals as well.

A September 1971 VA stomach examination stated the Veteran had glucose 6 phosphate dehydrogenase deficiency.  Upon physical examination, the examiner noted that the veteran had abdomen tenderness.  The Veteran reported daily stomach pain, but denied nausea, vomiting, or diarrhea.  The Veteran claimed he has continued to have similar symptoms as to what he had in-service in October 1970.  He claimed a weight loss of 5 pounds the past 3 months.  There was no current anemia.  The diagnoses were G6PD deficiency and "functional gastrointestinal disturbance."

An October 1971 VA general medical examination found that the upper GI series was completely normal.  There was no finding of ulcers or hiatal hernia.  The Veteran was well-nourished and well-developed.  There was no tenderness, no distension.  However, the Veteran did report stomach problems for a year.  He reported subjective pain early in the morning that lasts all day.  The Board finds this lay report from the Veteran is credible.  

In a July 1972 statement, the Veteran's father credibly reported that the Veteran complains of "continuous" stomach problems.

In a March 1980 private progress note, functional gastritis was assessed.  The Veteran had a "chronic history of epigastric discomfort and early morning vomiting." 

A March 1980 Upper GI series from Bennett Community Hospital noted a history of abdominal pain.  But the upper GI revealed no hiatal hernia, no ulceration, a normal small bowel, and a normal duodenum.  

A November 1981 Bennett Community Hospital history and physical discussed the Veteran's report that he has been having abdominal pain and tightness with nausea and occasional vomiting of foamy white mucus mainly in the morning. 

In addition, a November 1981 to December 1981 Bennett Community Hospital discharge summary indicated there was a history of chronic abdominal pain - etiology undetermined.  The impression was abdominal pain - probably functional.  

An August 1985 Parkwood Hospital report recorded abdominal pain with constipation.

A May 1992 Retreat Hospital inpatient record documented the Veteran was hospitalized for schizophrenia.  He was also given medication for nausea and diarrhea on specific days.  He also had vomiting.  

Private treatment records dated in February 1994 diagnosed the Veteran with esophagitis with vomiting.

Private treatment records dated January 1996 from Dr. R.S., M.D., indicate the Veteran reported episodes of vomiting for a period of one week.  He also stated that he vomited every other day during this period.  

A May 1998 Retreat Hospital report listed a history of gastritis for the Veteran. 

At an April 2006 VA examination, the Veteran remarked he had tiredness and vomiting.  He vomited one time per week on average.  He also complained of lower abdominal pain, which is intermittent usually in the morning.  At the present time, he was not receiving any treatment for his abdominal problems.  On examination, there was tenderness in the right lower quadrant but there was no guarding or rebound.  The VA examiner indicated that the Veteran's abdominal pain was not severe in that it was manifested by intermittent vomiting and tiredness.  The VA examiner diagnosed the Veteran with G6PD.  It was first diagnosed while in service.  It was initiated by giving the Veteran a medication for malaria.   

A June 2006 VA treatment record noted occasional episodes of vomiting after eating.

In addition, a Chapter 31 counseling narrative and VA vocational rehabilitation records dated in 2006 commented that currently the Veteran gets sick after eating and vomits a few times per week, nearly every week.  This is due to Glucose-6-Phosphate Dehydrogenase (G-6-PD) Deficiency.  The Veteran stated there is no available treatment, but he avoids certain foods.  The Veteran does have impairments to employability as demonstrated needing to be near a restroom and vomiting after eating.

In a March 2007 VA Form 9, the Veteran asserted that his vomiting and nausea were constant.  
  
An August 2007 private treatment report from Dr. C.P., MD., a gastroenterologist, it was assessed that the Veteran vomits once or twice per month after experiencing post-nasal drip.  A UGI series done in the 1980s was negative.  He has episodic dysphagia once or twice yearly.  He has heartburn after heavy meals.  The diagnosis was esophagitis or gastroesophageal reflux disease (GERD).

In a November 2007 VA Form 9, the Veteran submitted that his tiredness and vomiting increased in severity since his original problem in 1971 and 1982.  In particular, the Veteran indicated that he experienced abdominal problems as well as episodes of vomiting approximately three times per week.  He desires at least a 20 percent rating for his stomach disability.    

In an April 2010 URO-MEDIX record, the Veteran reported a history of nausea and vomiting.  

VA treatment notes dated from 2009 to 2016 record that the Veteran takes Prilosec for his stomach each day, helping to control his digestive symptoms.  

A September 2010 VA stomach examination recorded subjective complaints of nausea and vomiting two to four times a week, with no hematemesis and no melena. The Veteran stated he had no surgery and he complained of constipation.  As to daily activities, they were difficult due to complaints of fatigue, nausea, and vomiting intermittently.  The VA examiner stated there is no diagnostic evidence of peptic ulcer disease at this time.  However, the VA examiner noted that the Veteran does have G6PD.  

A November 2011 upper GI series was referenced by a September 2015 VA examiner, and evidently revealed a duodenal ulcer.  

A March 2013 VA Agent Orange Program note mentioned the Veteran's complaints of occasional constipation, heartburn, with some nausea.

Private records dated in June 2013 and January 2014 from the Cleveland Clinic assessed GERD and esophagitis.  This was the final assessment by way of an esophagogastroduodenoscopy (EGD).  The Veteran controls his symptoms with Prilosec.  

At the Veteran's February 2014 videoconference hearing, the Veteran testified that his stomach symptomatology goes all the way back to "peptic ulcer disease" diagnosed in 1971.  This condition included nausea and vomiting back to 1971.  The Veteran believed he should be at least 10 percent disabled for his stomach back to 1971.  See hearing testimony at page 4.  He alleged continuity of his nausea symptoms since service in 1970.  Medication helps, but over the years, it has gotten worse and difficult to control.  At times he even has vomiting.  During the 1970s, he testified he had nausea two to three times a day and tightness.  See hearing testimony at pages 6-15.  In 2008, he began to take Prilosec.  With Prilosec, his nausea was limited to once or twice a week.  Once a week he would still vomit.  However, after 2010, he began to take a new medication - promethazine.  This medication eliminated his nausea and vomiting.  He now (in February 2014) only experiences stomach tightness.  Regardless, without the medication, the Veteran believes his nausea and vomiting symptoms would return.  The Board finds this allegation is credible and overwhelmingly supported by the evidence of record.  

A September 2014 VA primary care note indicated that the VA physician had to increase the daily dose of Prilosec to help control the Veteran's stomach symptoms. 
 
A July 2015 VA primary care note on Virtual VA mentioned a long-standing history of nausea for the Veteran.

A September 2015 VA stomach examiner diagnosed a duodenal ulcer and Glucose-6-phosphate dehydrogenase deficiency.  The Veteran takes promethazine HCL 25 mg, one tablet by mouth daily for nausea and vomiting.  He also takes Prilosec 20 mg, two capsules daily.  The VA examiner stated that a retrospective review of records in VBMS and CPRS records was completed.  The VA examiner emphasized that it is not possible to identify which symptoms are attributable to the service-connected G6PD deficiency, as opposed to other non-service connected disorders. The reason for this is the symptoms the Veteran reports are subjective.  The Veteran reported recurring episodes of non-severe symptoms four or more times per year.  The average duration of the symptoms was less than one day of abdominal pain.  Nausea occurs at least monthly, periodically, four or more times per year, with a duration less than one day, only partially relieved by ulcer therapy.  Vomiting occurs periodically, four or more times per year, with a duration less than one day, with no incapacitating episodes.   

In any event, when the signs and symptoms of a service-connected disability cannot be distinguished from those attributable to a non-service-connected condition, all signs and symptoms that cannot be distinguished must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 192 (1998).  As the evidence in the present case indicates that differentiating the impairment caused by service-connected and non-service-connected stomach disabilities may not be possible, the Board has made a specific finding attributing all stomach signs and symptoms in question that the Veteran has credibly reported to the service-connected G6PD disability.  

VA treatment records dated in 2015 and 2016 on Virtual VA reflect that the Veteran takes promethazine each day to control any nausea and vomiting.

All of the above evidence is supportive of a higher 20 percent rating for "continuous moderate manifestations" due to his service-connected G6PD stomach disability from June 19, 1971 to the present, under Diagnostic Code 7305.  See 38 C.F.R. § 4.114.   

However, throughout the entire appeal period, from June 19, 1971 to the present, the Veteran does not meet the criteria for an even higher 30 or 40 percent evaluation for his service-connected G6PD stomach disability under Diagnostic Codes 7305 or 7346.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  

Specifically, the medical and lay evidence of record does not demonstrate a "moderately severe" duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year, which could support a higher 40 percent rating under Diagnostic Code 7305.  See 38 C.F.R. § 4.114.   

In addition, the medical and lay evidence of record does not demonstrate "persistently recurrent epigastric distress" with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, which could support a higher 30 percent rating under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.   

In this regard, the Board once again references the VA and private medical evidence discussed in detail above dated from 1970 to 2016, which is clearly not supportive of either a 30 or 40 percent rating based on the discussion above.  There is no evidence post-service of impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes; or "persistently recurrent epigastric distress" with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See again 38 C.F.R. § 4.114.  Anemia was only present during service, and there were only several instances in the record of dysphagia.  Moreover, from 1971 to the present, VA and private medical records document numerous instances when the Veteran denied any digestive symptoms, let alone anemia or weight loss.  

Specifically, the following evidence of record does not support a higher rating above 20 percent from June 19, 1971 to the present for the Veteran's service-connected G6PD stomach disability:

The September 1971 VA examiner noted no residuals of the anemia from service.  

An October 1971 VA general medical examination and upper GI series found no evidence of an ulcer.

A March 1980 upper GI series from Bennett Community Hospital showed no hiatal hernia and a normal stomach without ulceration.  The duodenum was normal without ulceration.  The small bowel was also normal.  The impression was a negative study.  

An April 1986 Fort Lauderdale Hospital record described no abdominal pain, no nausea, and no vomiting.

Treatment notes of Dr. S.R., MD., dated from 1990 to 2005 often make no reference to stomach problems.  The Veteran's appetite was described as "ok" or "good."   His weight was "steady."

A March 1998 VA nutritional therapy note reflected there was no constipation, no diarrhea, no nausea, and no vomiting.
  
A November 2004 VA primary care note observed no diarrhea, no constipation, no abdominal pain, and no changes in stool color.  

VA treatment records dated in 2005 observed no diarrhea, no constipation, no abdominal pain, and no changes in color of stool.  

An April 2006 VA examiner assessed no signs of anemia.  The VA examiner indicated that the Veteran's abdominal pain was not severe.  The VA examiner noted that the Veteran lost only four pounds in the last month.  He was not on any medications, and was not under any care for the stomach condition.   

A June 2006 VA treatment record found no evidence of diarrhea, constipation, abdominal pain, or changes in stool color, upon physical examination.  The VA examiner indicated that the Veteran was in no acute distress.  The VA examiner counseled the Veteran on healthy eating and weight loss techniques as well.   

Importantly, VA primary care notes dated in June 2006, December 2006, March 2007, May 2007, December 2007, October 2008, May 2009, December 2009, June 2010, December 2010, January 2011, June 2011, July 2012, and August 2013 show no diarrhea, no constipation, no abdominal pain, and no changes in stool color.  It was noted the Veteran does have Glucose-6-Phosphate Dehydrogenase deficiency.  He takes Prilosec to control his stomach symptoms each day, beginning in 2009.    

A September 2010 VA stomach examiner observed no hematemesis, no melena, no history of peritoneal adhesions, and no periods of incapacitation.  The VA examiner added that there were no signs of anemia, but there is tenderness in the epigastrium.  

An August 2011 URO-MEDIX private treatment note stated that the Veteran's GI history is negative for any nausea, vomiting, diarrhea, change in bowel habits, and blood in the stool.  His abdomen is soft and nontender.

Private treatment records dated in May 2013, June 2013, and January 2014 from Cleveland Clinic indicate in a review of GI symptoms that there was no abdominal discomfort or change in bowel habits.  The Veteran was on Prilosec.  

The September 2015 VA stomach examiner assessed no incapacitating episodes from the Veteran's duodenal ulcer and Glucose-6-phosphate dehydrogenase deficiency.  Based on the Veteran's report of symptoms and a review of medical records from 1971 to present, the VA examiner opined it would be accurate to state that the service-connected G6PD deficiency is not severe.

All of the above evidence is not suggestive of a rating higher than 20 percent rating throughout the entire appeal period. 

The Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria listed under Diagnostic Codes 7305 and 7346 fail to contemplate the effects of medication on the Veteran's service-connected G6PD deficiency.  The Veteran began to take Prilosec in 2009 and then added promethazine.  This has helped to control the Veteran's adverse digestive symptoms such as nausea and vomiting.  However, the Board emphasizes that this decision is not based on any finding that the Veteran's medication provided relief.  Rather, the denial of a higher rating is based on the fact that the necessary digestive symptoms and manifestations are not demonstrated by the evidence of record, regardless of any medication the Veteran takes for his stomach.  The evidence simply does not demonstrate the necessary findings for a higher 30 or 40 percent rating with or without medication.  

As noted above, under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  In this regard, the Board has considered other relevant diagnostic codes of the digestive system, which were also considered by the RO, in determining whether the Veteran is entitled to a rating higher than 20 percent for the Veteran's G6PD stomach disability, or any other separate digestive system disability rating.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Therefore, the Board will evaluate the Veteran's G6PD stomach disability under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board has reviewed Diagnostic Codes 7200 to 7354 for all digestive disorders.  However, Diagnostic Codes 7305 (duodenal ulcer) and 7346 (hiatal hernia) are very broad in the potential digestive symptomatology that they addresses - in this regard, the Veteran has already been assigned a 20 percent rating under Diagnostic Code 7305 for the Veteran's abdominal distress, nausea, and vomiting.  Additionally, other diagnostic codes for digestive disabilities that provide for a potential rating greater than 20 percent are not more appropriate because the facts of the case do not support their application.  See generally 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7354.  In the regard, the Board sees that the RO considered applying Diagnostic Code 7348 (vagotomy with pyloroplasty or gastroenterostomy), but the Board finds application of this diagnostic code is not appropriate, because the Veteran did not undergone any of these procedures.  Therefore, only Diagnostic Code 7305 will be applied here, as it is clearly the most appropriate code for the Veteran's G6PD stomach disability.  See again Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, throughout the entire appeal period from June 19, 1971 to the present, the Board finds that the evidence supports an initial disability rating of 20 percent, but no higher, for the service-connected G6PD stomach disability.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's 20 percent rating, as his digestive symptoms have been fairly consistent at the 20 percent level from June 19, 1971 to the present.  Fenderson, 12 Vet. App. at 126.   

Finally,"[n]either the Veteran nor his/her representative [in this case an attorney] has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


ORDER

Effective June 19, 1971, an increased initial 20 percent rating for the Veteran's G6PD stomach disability is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


